 


109 HR 1159 IH: To direct the Secretary of Veterans Affairs to establish a national cemetery for veterans in the Colorado Springs, Colorado, metropolitan area.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1159 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Hefley introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Veterans Affairs to establish a national cemetery for veterans in the Colorado Springs, Colorado, metropolitan area. 
 
 
1.Establishment
(a)In generalThe Secretary of Veterans Affairs shall establish, in accordance with chapter 24 of title 38, United States Code, a national cemetery in the Colorado Springs, Colorado, metropolitan area to serve the needs of veterans and their families.
(b)Consultation in selection of siteBefore selecting the site for the national cemetery established under subsection (a), the Secretary shall consult with—
(1)appropriate officials of the State of Colorado and local officials of the Colorado Springs metropolitan area; and
(2)appropriate officials of the United States, including the Administrator of General Services, with respect to land belonging to the United States in that area that would be suitable to establish the national cemetery under subsection (a).
(c)Authority to accept donation of parcel of land
(1)In generalThe Secretary of Veterans Affairs may accept on behalf of the United States the gift of an appropriate parcel of real property. The Secretary shall have administrative jurisdiction over such parcel of real property, and shall use such parcel to establish the national cemetery under subsection (a).
(2)Income tax treatment of giftFor purposes of Federal income, estate, and gift taxes, the real property accepted under paragraph (1) shall be considered as a gift to the United States.
(d)ReportAs soon as practicable after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the establishment of the national cemetery under subsection (a). The report shall set forth a schedule for such establishment and an estimate of the costs associated with such establishment. 
 
